IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RUSSELL CLARKE,
                                              No. 67831-1-1
                   Appellant,                 (consolidated with No. 67862-1-1)

                                              DIVISION ONE
                                                                                            o


STATE OF WASHINGTON,                          UNPUBLISHED OPINION                      —id


DEPARTMENT OF LICENSING,                                                          O
                                                                                  m
                                                                                  o
                                                                                        £°
                                                                                        O-rj
                                                                                        -n

                   Respondent.                                                    CO



ROBERT BERGESON,

                   Appellant,

             v.



STATE OF WASHINGTON,
DEPARTMENT OF LICENSING,                      FILED: December 23, 2013

                   Respondent.


      Per Curiam. Russell Clarke and Robert Bergeson appeal superior court rulings

dismissing their appeals of their license revocations. Both contend the court erred in
dismissing the appeals under RCW 46.20.385(1 )(b) ("A person receiving an ignition
interlock driver's license waives his or her right to a hearing or appeal") because the

statute violates principles of due process and equal protection. We stayed the appeal
pending our decision in Nielsen v. Washington State Department of Licensing,          Wn.
App. _, 309 P.3d 1221 (2013).           The Nielsen majority concluded that RCW
46.20.385(1 )(b) violates substantive due process and is therefore unconstitutional.
Following Nielsen, we lifted the stay and the parties filed an agreed motion to reverse
and remand for further proceedings. The motion is granted.

       Reversed and remanded for further proceedings.
No. 67831-1-1/2




            FOR THE COURT:




                                   J
                             /l/rt,0 ,